Citation Nr: 0106950	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin disorder due 
to Agent Orange exposure.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board observes that the December 1998 VA examination 
refers to dermatology consultation for folliculitis.  
However, a record of such consultation is not present in the 
claims folder.

Additionally, the Board notes that the regulation governing 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended in June 1999.  64 Fed. Reg. 32807 (June 18, 1999).  
The new version of the regulation is effective from March 7, 
1997, and hence, the revised version must be considered, 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), which has 
not been done in this case because all of the RO's 
adjudications of this appealed claim refer to the now-deleted 
requirement of a "clear diagnosis" of PTSD.  In addition, 
one of the changes to section 3.304(f) stipulates that an 
award of service connection for PTSD depends on whether there 
is medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), which the Board observes is a 
reference to a diagnosis made on the criteria set forth in 
the DSM-IV.  In lieu of the fact that additional evidentiary 
development will be required, to include stressor-
verification development, as set forth below, the Board 
believes that the RO should have the veteran examined by VA 
in order to determine whether he has a DSM-IV diagnosis of 
PTSD based on his reported stressors and a complete review of 
all the evidence in the claims file.

The Board also notes that while the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided to the examiners by the 
veteran. 

Moreover, the Board notes that the RO attempted to obtain 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In July 1999 USASCRUR confirmed 
receipt of the request and indicated their response time was 
in excess of 6 months.  A subsequent response from USASCRUR 
is not of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.   This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Karnas, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board observes that the veteran, in a VA Form 9, 
received in January 2000, stated he was in disagreement as to 
the denial of service connection for head trauma.  This was a 
notice of disagreement to the October 1999 denial of service 
connection for head trauma.  It does not appear from the 
record that the RO has issued a statement of the case on this 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain a copy of the 
dermatological consultation ordered at 
the December 1998 VA examination and 
associate it with the claims folder.  If 
such examination has not been performed, 
the veteran should be scheduled for 
dermatological examination.

2.  The RO should contact the veteran and 
inform him that may submit any other 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during service.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the veteran 
that he may submit any other evidence to 
verify his alleged stressors from 
military as well as nonmilitary sources.  
The RO should assist him in obtaining 
such evidence, as appropriate.

3.  If indicated by the veteran's 
response, the RO should also request 
follow-up verification of his stressor 
accounts by the USASCRUR.  USASCRUR 
should attempt to verify any detailed 
stressor information provided by the 
appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  In rendering 
this determination, the attention of the 
RO is directed to the amended regulation 
and caselaw cited in the discussion 
above.  If official service records or 
alternative records corroborate the 
veteran's allegations of stressors 
occurring, the RO should specify that 
information.  If the RO determines that 
the record establishes the existence of 
a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the RO should 
address any credibility questions raised 
by the record.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  After completion of the above, the RO 
should readjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including the evidence 
received by the RO in January 2001 and any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the PTSD claim must be 
on the merits, as the well-grounded claim 
requirement is no longer part of the 
statutory scheme governing veterans 
benefits, and in accord with the revised 
version of 38 C.F.R. § 3.304(f), as 
amended effective from March 1997.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the various VBA Fast 
Letters issued with regard to this matter, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

7.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for head trauma, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue, to perfect the appeals 
process.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

